Citation Nr: 0307821	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  01-01 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
home loan guaranty benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The appellant served on active duty from September 14, 1976 
to October 28, 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision by the Winston-
Salem, North Carolina Regional Office (RO) that determined 
that the appellant was not eligible for VA home loan guaranty 
benefits.  The appellant and his representative appeared 
before the undersigned Acting Veterans Law Judge at a hearing 
in December 2002 at the Nashville, Tennessee Regional Office.


FINDINGS OF FACT

1. The appellant's service medical records confirm that he 
served on active duty in the military from September 14, 1976 
to October 28, 1976, a period of 45 days, and that he was 
honorably discharged from service as unfit for enlistment.

2.  The appellant was not discharged or released from service 
for a service-connected disability.


CONCLUSION OF LAW

The appellant does not meet the basic eligibility criteria 
for VA loan guaranty benefits because he did not have the 
requisite qualifying military service.  38 U.S.C.A. § 3702 
(West 2002); 38 C.F.R. § 3.315 (2002).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking VA loan guaranty benefits. He cannot 
be considered for such benefits unless he had the requisite 
qualifying military service-as provided by the governing laws 
and regulation. The provisions of 38 U.S.C.A. § 3702 state, 
in pertinent part, that veterans are eligible for housing 
loan benefits (1) if he served on active duty at any time 
during World War II, the Korean conflict, the Vietnam era 
(August 5, 1964 to May 7, 1975), or the Persian Gulf War, and 
whose total service was for 90 days or more;  (2) for each 
veteran who after September 15, 1940, was discharged or 
released from a period of active duty for a service-connected 
disability; or (3) who served after July 25, 1947, for a 
period of more than 180 days and was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 3702(a)(2) (West 2002).

According to 38 C.F.R. § 3.315 (b), if a veteran of World War 
II, the Korean conflict or the Vietnam era had less than 90 
days of service or less than 181 days of service after World 
War II, the Korean conflict or the Vietnam era, eligibility 
of the veteran for a loan under 38 U.S.C. ch. 37 requires a 
determination that the veteran was discharged or released 
because of a service-connected disability or the official 
service department records show that he had at the time of 
separation from service a service-connected disability which 
in medical judgment would have warranted a discharge for 
disability.  38 C.F.R. § 3.315 (2002).

The appellant does not contend that his service, which was 
during the Vietnam era, was for 90 days or more.  Rather, he 
contends that he is entitled to basic eligibility for VA home 
loan guaranty benefits as his right arm disability was 
aggravated during service and service connection should be 
granted.  

The appellant is not shown to have served in the active 
military service for 90 days or more during a period of war.  
Further, it is not shown that he was discharged or released 
from the military because of a service-connected disability, 
nor do his official service department records show that he 
had, at the time of separation from service, a service-
connected disability which in medical judgment would have 
warranted a discharge for disability.  The RO denied the 
appellant's claim for service connection for a right arm 
disability in October 2001 and the appellant was advised of 
this decision in October 2001.  The appellant did not submit 
a notice of disagreement with this decision.

The appellant's service medical records indicate that he 
entered active service in the United States Army on September 
14, 1976.  A September 1976 Medical Board of Veterans' 
Appeals examination determined that the appellant had chronic 
recurrent pain in the right arm, status post open reduction 
and internal fixation of fracture of both bones of the right 
forearm which existed prior to service.  Separation was 
recommended on the basis that the appellant was unfit for 
enlistment.  The appellant was given an honorable discharge 
on October 28, 1976.  In view of these findings, it is clear 
that the appellant's service of 45 days does not meet the 
180-day active duty requirement under 38 U.S.C.A. § 
3702(a)(2).

As the evidence indicates that the appellant was discharged 
from the military after approximately 45 days of continuous 
service, a period less than the required 180 days, the Board 
concludes that the appellant is not entitled to VA home loan 
guaranty benefits.  Therefore, the appellant's claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

Finally, in light of the fact that the law, and not the 
evidence, is dispositive in this case, the Board concludes 
that the notice and assistance provisions provided by the 
Veterans Claims Assistance Act of 2000, 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 are inapplicable to this case.  The 
appeal is denied because of the absence of legal merit; no 
additional assistance or development of the evidence would 
change the result.


ORDER

Basic eligibility for VA home loan guaranty benefits is 
denied.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

